Title: From George Washington to Richard Bennett Lloyd, 2 October 1782
From: Washington, George
To: Lloyd, Richard Bennett


                  
                     Sir,
                     Verplanks point 2d Octor 1782
                  
                  The packet herewith enclosed came by the late Flag from New York; and this, first post since, conveys it to you.  I hope it contains Letters from England, & will give Mrs Lloyd a pleasing account of her friends in that quarter.
                  I do not know under what description of character Mr White falls; but if he is of a class to render his departure from New York necessary it may not be amiss for Mrs Lloyd to pass her letters through some other channel than this, to prevent a circuitous rout & the delay & accidents consequent of such a removal.
                  I take the liberty of offering this hint, from information (which I believe may be depended upon) that the Refugees & Loyalists are preparing to leave New York—Should he be of this number, her letters under cover to him, will run a hazard of being lost.  Mr B. Watson, or Major Murry to whom you have already written on the subject, will probably remain there while the Enemy hold a footing in the City.  I have the honor to be, Sir Your most Hbl. Servant
                  
                     G: Washington
                     
                     
                  
               